PER CURIAM.
The petition is granted and Than Win is hereby afforded a belated appeal from judgment and sentence in Duval County case number 2010-CF-7242-A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
DAVIS, ROBERTS, and ROWE, JJ., concur.